Citation Nr: 0904940	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extension of eligibility for vocational 
rehabilitation training under Chapter 15, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 2005 determination of the Vocational 
Rehabilitation and Employment (VR&E) office of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's eligibility for vocational rehabilitation 
benefits terminated on April 16, 2003 and he seeks an 
extension of his eligibility beyond that date.  The record 
shows that, prior to April 2003, he never applied for 
vocational rehabilitation training benefits.  

The record reflects that in a May 2005 rating decision, 
service connection and a 50 percent disability rating were 
granted for post-traumatic stress disorder (PTSD), effective 
July 26, 2004.  The veteran's combined disability rating at 
that time was 70 percent.  

In written statements in support of his claim, the veteran 
appears to maintain that his PTSD essentially rendered it 
medically infeasible for him to have applied for vocational 
rehabilitation training benefits prior to July 2004, that is, 
during 2003.  

Under 38 C.F.R. § 21.42(c) (2008), regulations regarding 
medical infeasibility provide that the basic 12-year period 
of eligibility shall not begin to run or continue to run 
during any period of 30 days or more in which the veteran's 
participation in vocational rehabilitation is infeasible 
because of the veteran's medical condition, which condition 
may include the disabling effects of chronic alcoholism, 
subject to 38 C.F.R. § 21.42(c)(5).  The 12-year period shall 
begin or resume when it is feasible for the veteran to 
participate in a vocational rehabilitation program, as that 
term is defined in § 21.35.  

Here, it is not entirely clear that the VR&E office 
considered the provisions of 38 C.F.R. § 21.42(c) with regard 
to the veteran's claim.

Private medical records, dated from September 1991 to April 
2003, appear to be associated with treatment for the 
veteran's other service-connected disabilities.  VA 
outpatient records, dated from February 2004 reflect that his 
PTSD was treated with regular outpatient psychotherapy and 
prescribed medication.

A December 2004 VA examination report indicates that the 
veteran said that he earned a master's degree in business 
administration during military service and, after discharge, 
worked as a stockbroker and brokerage branch manager.  During 
the prior seven years the veteran indicated that he 
experienced work-related problems, struggled to maintain 
productivity, and that his salary was approximately one-half 
of what it was seven years ago.  He attributed that largely 
to his difficulty with interpersonal interaction and 
significant apathy and motivation. 

In a signed statement with his February 2006 substantive 
appeal, the veteran contended that it was "impossible" for 
him to apply for educational rehabilitation benefits prior to 
July 2004 due to his PTSD.  He indicated that, during "the 
past several years", he experienced increased difficulty 
performing his regular duties as a stockbroker.  He had a 
"growing intolerance" for dealing with people, actively 
avoiding public situations, and a tendency to be hostile and 
aggressive to others.  Consequently, the veteran said that 
his "income (had) deteriorated significantly over the past 
few years" and was worsening.  He requested retraining in 
any area to provide skills to work in a less public manner.  

Given the nature of the veteran's service-connected 
psychiatric disorder, and the proximity of the termination 
date of his eligibility for vocational rehabilitation 
training to the date of his claim for service connection for 
PTSD, the Board is of the opinion that he should be afforded 
the opportunity to identify or submit any additional evidence 
to show the disabling nature of his psychiatric disability 
prior to July 2004, that is during 2003 or earlier.  
Specifically, that evidence may include other general medical 
records that may show psychiatric complaints, e.g., sleep 
difficulty, depression, anger, etc., and prescribed 
medications for these complaints; employment records that may 
reflect a decline in productivity; earnings statements that 
may corroborate his assertion of diminished earnings due to 
PTSD; etc.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
in writing and request that he identify or 
provide any information to show that it 
was essentially medically infeasible for 
him to apply for vocational rehabilitation 
training benefits prior to July 2004, that 
is, during 2003 or earlier, due to symtoms 
associated with his PTSD.  Specifically, 
he is encouraged to identify or submit any 
additional general medical records that 
may include psychiatric complaints, e.g., 
sleep difficulty, depression, anger, etc., 
and prescribed medications for these 
complaints; employment records reflecting 
a decline in productivity; earnings 
statements reflecting diminished earnings; 
and any other documentation he has to 
support his contention of being too 
disabled to seek vocational rehabilitation 
training benefits prior to July 2004, that 
is, in 2003 or earlier.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for an extension of 
eligibility of vocational rehabilitation 
training under Chapter 31, Title 38, 
United States Code.  If the benefits are 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



